*427Defendants building owners and elevator service contractors established their prima facie entitlement to judgment as a matter of law. Defendants submitted evidence demonstrating that they did not have notice of any defective condition of the subject elevator and that the elevator was regularly inspected and maintained (see Santoni v Bertelsmann Prop., Inc., 21 AD3d 712, 713-714 [2005]).
In opposition, plaintiff failed to produce evidence of a prior problem with the elevator that would have provided notice of the specific defect alleged. Although there had been a misleveling problem with the elevator almost three weeks before plaintiffs accident, the evidence established that the condition had been resolved and that a different condition with the elevator was observed the day after the accident (see Gjonaj v Otis El. Co., 38 AD3d 384, 385 [2007]). Furthermore, plaintiffs reliance on the doctrine of res ipsa loquitur is misplaced under the circumstances. “[P]laintiff’s fall could have occurred in the absence of negligence and could have been caused by a misstep on [her] part” (Cortes v Central El., Inc., 45 AD3d 323, 324 [2007]). Concur — Saxe, J.P, Sweeny, Catterson, Freedman and Román, JJ.